             Case 1:19-cv-11876-FDS Document 52 Filed 03/31/20 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

SALLY DRAKE, INDIVIDUALLY AND ON
BEHALF OF ALL OTHERS SIMILARLY
SITUATED,

         Plaintiff,
                                                        Civil Action No. 1:19-cv-11876-FDS
v.

TUFTS    ASSOCIATED    HEALTH
MAINTENANCE ORGANIZATION, INC.
AND TUFTS HEALTH PUBLIC PLANS,
INC.

         Defendants.


      JOINT MOTION FOR EXTENSION OF TIME TO COMPLETE DISCOVERY ON
     ISSUES RELATIVE TO STEP ONE NOTICE AND TO BRIEF RENEWED MOTION
              FOR STEP-ONE NOTICE PURSUANT TO 29 U.S.C. § 216(b)

        Plaintiff Sally Drake, on behalf of herself and others similarly-situated (“Plaintiff”), and

Defendants Tufts Associated Health Maintenance Organization, Inc. and Tufts Health Public

Plans, Inc. (collectively “Defendants”) (Plaintiff and Defendants are herein referred to as “the

Parties”), jointly move for an approximately six-week extension of the schedule entered on

March 3, 2020 for discovery on issues relative to step-one notice and for briefing on Plaintiff’s

Renewed Motion for Step-One Notice. This extension is necessitated by delays in the litigation

process arising from the present COVID-19 pandemic, which renders it impracticable to

complete the relevant discovery within the time period previously contemplated. Plaintiff also

seeks tolling of the limitations period during the requested extension, which Defendants do not

oppose. In support of this motion, the Parties state the following:

        1.       On March 3, 2020, the Court held a hearing on Plaintiff’s Motion for Step-One

Notice. At the hearing, the Court denied Plaintiff’s motion without prejudice and ordered a
             Case 1:19-cv-11876-FDS Document 52 Filed 03/31/20 Page 2 of 5



period of expedited discovery on issues relative to Step One Notice, including depositions of

Plaintiffs and 30(b)(6) deponents. ECF No. 45. The Court set May 11, 2020 as the deadline to

complete this discovery. Id. The Court further ordered that Plaintiff may submit a Renewed

Motion for Step-One Notice by May 25, 2020, with Defendants’ response due by June 8, 2020.

Id. The Court also scheduled a status conference for June 17, 2020. Id.

        2.       On March 9, 2020, Defendants served Notices of Deposition on Plaintiff Drake

and Opt-in Plaintiffs Kairumba and King. Their depositions were scheduled to take place in

Boston on April 6, 7, and 8, respectively.

        3.       On March 20, 2020, counsel for the Parties held a conference call to discuss the

discovery to be conducted and production of ESI. During that call, counsel agreed that due to the

travel and safety issues raised by the COVID-19 pandemic, including a stay-at-home order then

impending in Chicago, where Plaintiff’s counsel is located, the magnitude of the outbreak in

Boston as well as the additional demands placed on Defendants as health plans in response to the

outbreak, the depositions of the Plaintiff and Opt-in Plaintiffs could not proceed on April 6-8.

Counsel also agreed that, given the uncertainty surrounding the potential severity and duration of

the pandemic, the Parties would ask the Court to extend the preliminary discovery and briefing

schedule until a time when travel was safe for the Parties and their counsel.

        4.       Therefore, the Parties jointly request a six and a half-week extension of the pre-

notice discovery deadline and the briefing schedule set by the Court on March 3, 2020. Under the

Parties’ proposed schedule, the deadline to complete preliminary discovery relating to Plaintiff’s

motion for conditional certification would be June 26, 2020; Plaintiff’s Renewed Motion for

Step-One Notice would be due on July 10, 2020; and Defendants would respond by July 24,

2020.



                                                   2
            Case 1:19-cv-11876-FDS Document 52 Filed 03/31/20 Page 3 of 5



       5.       In light of the requested extension, the Parties ask the Court to adjourn the status

hearing currently set for April 23, 2020 and reset the hearing on Plaintiff’s Renewed Motion for

Step-One Notice to a date after the close of the briefing.

       6.       Plaintiff also respectfully asks that the Court toll the statute of limitations on the

FLSA claims of putative opt-in plaintiffs from the date this Motion is granted through the new

proposed discovery deadline of June 26, 2020. This Court has recognized that equitable tolling in

FLSA cases may be appropriate “where extraordinary circumstances beyond a plaintiff’s control

ma[k]e it impossible to file a timely claim.” Pike v. New Generation Donuts, LLC, No. 12-

12226-FDS, 2016 WL 707361, at *5 (D. Mass. Feb. 20, 2016) (Saylor, J.). Here, the claims of

putative opt-in plaintiffs should not be prejudiced because a global pandemic has delayed Court-

ordered discovery.

       7.       Defendants do not oppose this request for tolling.

       WHEREFORE, the Parties respectfully request that the Court extend the preliminary

discovery deadline for approximately six weeks, to June 26, 2020; extend the deadline for

Plaintiff to file her Renewed Motion for Step-One Notice to July 10, 2020; extend the deadline

for Defendant to file its Opposition brief to July 24, 2020; adjourn the status hearing currently set

for April 23, 2020; reset the hearing on Plaintiff’s Renewed Motion for Step-One Notice to a

date after the requested briefing schedule; and toll the statute of limitations on the FLSA claims

of putative opt-in plaintiffs from the date this Motion is granted through June 26, 2020.




                                                   3
         Case 1:19-cv-11876-FDS Document 52 Filed 03/31/20 Page 4 of 5



Dated: March 31, 2020                    Respectfully submitted,
 /s/ Sarah J. Arendt                        /s/ Hillary J. Massey (with consent)
 Douglas M. Werman (pro hac vice)           Kristin G. McGurn (BBO# 559687)
 Maureen A. Salas (pro hac vice)            Barry J. Miller (BBO# 661596)
 Sarah J. Arendt (pro hac vice)             Hillary J. Massey (BBO# 669600)
 Michael M. Tresnowski (pro hac vice)       SEYFARTH SHAW LLP
 WERMAN SALAS P.C.                          2 Seaport Lane #300
 77 W. Washington Street, Suite 1402        Boston, MA 02210
 Chicago, Illinois 60602                    kmcgurn@seyfarth.com
 Tel: (312) 419-1008                        bmiller@seyfarth.com
 dwerman@flsalaw.com                        hmassey@seyfarth.com
 msalas@flsalaw.com
 sarendt@flsalaw.com                        Attorneys for Defendants
 mtresnowski@flsalaw.com

 Edward F. Haber (BBO# 215620)
 Adam M. Stewart (BBO# 661090)
 Patrick J. Vallely (BBO#663866)
 SHAPIRO HABER & URMY LLP
 Seaport East, Two Seaport Lane
 Boston, MA 02210
 Tel: (617) 439-3939
 ehaber@shulaw.com
 astewart@shulaw.com
 pvallely@shulaw.com

 Travis M. Hedgpeth (pro hac vice)
 Texas Bar No. 24074386
 THE HEDGPETH LAW FIRM, PC
 3050 Post Oak Blvd., Suite 510
 Houston, Texas 77056
 Tel: (281) 572-0727
 travis@hedgpethlaw.com

 Jack Siegel (pro hac vice)
 Texas Bar No. 24070621
 SIEGEL LAW GROUP PLLC
 4925 Greenville Avenue, Suite 600
 Dallas, Texas 75206
 Tel: (214) 790-4454
 Jack@siegellawgroup.biz

Attorneys for Plaintiff and Others
Similarly Situated



                                        4
      Case 1:19-cv-11876-FDS Document 52 Filed 03/31/20 Page 5 of 5



                            CERTIFICATE OF SERVICE

    I hereby certify that on March 31, 2020 a copy of the foregoing document was filed
through the Court’s CM/ECF system, which will send notice of this filing to all counsel of
                                          record.

                                                /s/ Sarah J. Arendt
                                                Sarah J. Arendt




                                            5
